Citation Nr: 0903554	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-32 774	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to recognition of the appellant as the deceased 
veteran's surviving spouse for the purpose of establishing 
eligibility for VA death benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and her brother


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to May 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the appellant's claim 
for death benefits.

In December 2008, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in January 
1962; divorced in July 1974.

2.  The veteran remarried in October 1979 to Y.H.

3.  When the veteran died in May 1982, he was married to Y.H. 


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for VA death benefits purposes.  38 U.S.C.A. § 
101(3); 38 C.F.R. §§ 3.1(j), 3.50 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
because the law, and not the evidence, is dispositive of the 
appeal, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129 (2002).  

Analysis

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j) 
and who was the spouse of the veteran at the time of the 
veteran's death and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in 38 
C.F.R. § 3.55, has not remarried or has not since the death 
of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 
3.50 (2008).  

"Spouse" means a person of the opposite sex whose "marriage" 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).  

The existence of a marriage may be established by a copy or 
abstract of the public record of marriage, or a copy of the 
church record of marriage, containing sufficient data to 
identify the parties, the date and place of the marriage, and 
the number of prior marriages if shown on the official 
record.  38 C.F.R. § 3.205(a).  

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  38 C.F.R. § 3.206.  

The relevant facts in this case are not in dispute.  There is 
of record a Marriage License indicating that the veteran and 
the appellant were married in January 1962 in the County of 
Charleston, South Carolina.  Also of record is a decree of 
divorce, indicating that the veteran and the appellant were 
divorced in July 1974.  May 1982 Report of Casualty reflects 
that the veteran was married to Y.H. at the time of his 
death.  There is also a marriage certificate of record 
showing that the veteran was married to Y.H. beginning 
October 1979.

At the December 2008 Board hearing, the appellant testified 
that she felt as if she was a veteran herself by supporting 
the veteran during active service.  She said that she had 
been married to the veteran for 12 years and that veteran 
requested the divorce.  She also stated that she thought she 
should be compensated for the time she was married to the 
veteran.  She further noted that she has been receiving 
Social Security Administration (SSA) widow's benefits.

The appellant submitted lay statements from friends and 
family attesting that the appellant would still have been 
married to the veteran if it had been her choice. 

The appellant has not disputed that she was divorced from the 
veteran at the time of the veteran's death, nor has she 
disputed the validity of the divorce decree.  See 38 C.F.R. § 
3.206.  The evidence shows that the veteran remarried in 
October 1979 to Y.H. and that Y.H. has been receiving death 
benefits as the veteran's surviving spouse since the time of 
the veteran's death.  For these reasons, the appellant was 
not the veteran's legal spouse for VA purposes at the time of 
his death in May 1982, and she does not meet the definition 
of a surviving spouse under the provisions of 38 C.F.R. § 
3.50.  

The law is clear that the appellant must be recognized as the 
veteran's legal spouse at the time of his death in order to 
establish entitlement to VA death benefits.  38 C.F.R. §§ 
3.1(j), 3.50.  

While the appellant has stated that the July 1974 divorce was 
done at the request of the veteran and due to the veteran's 
fault, in a situation when a veteran and appellant are 
actually divorced, the provisions of 38 C.F.R. § 3.53 
governing the assignment of fault in a marital separation are 
inapplicable.  Once divorce has been granted, any misconduct 
by the veteran has no bearing on whether or not the appellant 
may be considered a surviving spouse.  

The appellant has also presented evidence that she is in 
receipt of SSA window's benefits.  According to the 
regulations pertaining to entitlement to SSA benefits based 
on another individual's earnings, benefits are payable to a 
surviving divorced spouse if she was validly married to the 
insured for at least 10 years.  20 C.F.R. § 404.336.  Because 
the appellant was validly married to the veteran for at least 
10 years, she was eligible for SSA benefits based on his 
earnings, regardless of their marital status at the time of 
his death or the basis for their divorce.  However, VA is not 
bound by the findings of other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  The Board 
finds, therefore, that the award of SSA widow's benefits is 
not relevant to the issue before the Board.  Further, VA is 
not required to obtain the underlying files regarding the SSA 
award because they have not been shown to be relevant to the 
appellant's claim before VA.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).  

The record clearly reflects that the appellant was not the 
veteran's spouse at the time of his death in May 1982.  While 
the Board has sympathetically considered the appellant's 
contentions, applicable laws and regulations require that the 
parties be lawfully married at the time of a veteran's death 
for the appellant to meet the basic eligibility criteria for 
death benefits as a surviving spouse.  38 C.F.R. § 3.50.

The appellant's status as a former spouse as opposed to a 
surviving spouse forecloses eligibility for VA death 
benefits.  Accordingly, this appeal is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As the undersigned noted in the December 2008 hearing, the 
appellant may need to contact the Air Force or the Department 
of Defense to determine her eligibility for any benefits 
under that Department.


ORDER

Entitlement to recognition of the appellant as the deceased 
veteran's surviving spouse for the purpose of establishing 
eligibility for VA death benefits is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


